Citation Nr: 1545396	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  10-05 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for traumatic degenerative arthritis of the cervical spine.  

2.  Entitlement to a rating in excess of 20 percent for thoracolumbar spine spondylosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty from December 1984 to April 1986.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which continued the ratings assigned for the Veteran's cervical and thoracolumbar spine disabilities.  The RO in Oakland, California, currently has jurisdiction of the claims.  

The Veteran requested a hearing before the Board in his February 2010 VA Form 9, but subsequently withdrew that request.  The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  


FINDINGS OF FACT

1.  The Veteran's cervical spine disability has not been manifested by forward flexion limited to 15 degrees or less; or, favorable ankylosis of the entire cervical spine; or intervertebral disc syndrome (IDS) with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.

2.  The Veteran's thoracolumbar spine disability has not been manifested by forward flexion limited to 30 degrees or less or IDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for traumatic degenerative arthritis of the cervical spine have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5235-5243 (2015).

2.  The criteria for a rating in excess of 20 percent for thoracolumbar spine spondylosis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5235-5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100%" based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The RO provided the appellant pre-adjudication notice by a letter dated in February 2009, and additional notice by a January 2010 letter.  The claims were readjudicated in a January 2010 statement of the case.  Mayfield, 444 F.3d at 1333. 

VA has obtained service treatment records; assisted the appellant in obtaining evidence; afforded the appellant physical examinations; obtained medical opinions as to the severity of his disabilities; and afforded the appellant the opportunity to give testimony, though he withdrew his request for a Board hearing.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization throughout the adjudication of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006). 

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claims at this time. 

Increased Ratings

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Separate rating codes identify various disabilities.  38 C.F.R. Part 4.  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015). 

When service connection has been in effect for many years, the primary concern for the Board is the current level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Yet, the relevant temporal focus for adjudicating an increased rating claim is on the evidence establishing the state of the disability from the time period one year before the claim was filed until a final decision is issued.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, staged ratings may be assigned if the severity of the disability changes during the relevant rating period. 

When evaluating disabilities of the musculoskeletal system, an evaluation of the extent of disability present also includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  In other words, when rated for limitation of motion, a higher rating may be assigned if there is additional limitation of motion from pain or limited motion on repeated use of the joint.  A finding of functional loss due to pain must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  38 C.F.R. § 4.40. 

Service connection was originally granted for residuals of a cervical spine whiplash injury (including left shoulder pain) and residuals of lumbar spine whiplash injury pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5290 and 5292, respectively.  10 percent ratings were assigned to each effective April 16, 1986.  See September 1986 rating decision.  The rating assigned to the cervical spine disability was increased to 20 percent effective May 6, 1994, in a December 1994 rating decision; the rating assigned to the lumbar spine disability was increased to 20 percent effective August 10, 2001, in a February 2002 rating decision.  

The Veteran's claim for increased rating was received on January 6, 2009.  In the March 2009 rating decision that is the subject of this appeal, the disabilities were recharacterized as traumatic degenerative arthritis of the cervical spine and thoracolumbar spine spondylosis; due to a change in the diagnostic criteria used to evaluate the disabilities, the RO also continued the 20 percent ratings pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 5242 for the cervical spine disability and Diagnostic Code 5242 for the lumbar spine disability.  

The Veteran contends that he is entitled to ratings in excess of 20 percent because his lower back pain had increased to the point that he was having trouble sleeping and had become depressed.  See January 2009 VBA internal inquiry.  The Board notes at this juncture that service connection for depressive disorder, not otherwise specified, was granted in a June 2010 rating decision.  

In a February 2009 statement, the Veteran reported that his chronic pain had been getting more severe, especially his lower back pain.  He reported that he often had a shooting pain down the left side of his body from his lower back down to his foot; that whenever he does any repetitive moves such as unloading groceries it causes pain in the range of 6-7; that sex raises pain up to a level 9-10; that his left shoulder pain was worse and seemed to bother him most when he had to sit in a chair without head and neck support and that the pain was at a level 8-9; and that if he has to stand for any length of time, he would get a sharp pain at the base of his neck like someone jabbed him with an ice pick, which felt like he was carrying someone on his shoulders, and which was at a level 8-9.  The Veteran also reported trouble sleeping due to poor head support and trouble getting out of bed because he knows his neck will hurt all day.  He indicated he had missed numerous days of work due to chronic pain and asserted that he was concerned about being able to work until the age of 55.  

In an October 2009 statement, the Veteran reported that the pain from his lower back, neck and shoulders had increased to the point he had to double his pain medication.  The pain had affected his home and work life and some days it was hard for him to physically get out of bed.  He had used a lot of sick leave at work and had a hard time completing projects at home.  

In a January 2010 statement, the Veteran reported that he was told by the County that there was no light duty for his job description.  He indicated that his range of duties includes crawling around underneath the roadway of the bridge to wash down the counterweights and trunnion benches and that he had to enter confined spaces and climb ladders.  Some days he really feels it in his neck, shoulders and lower back and he had to miss a lot of days of work because he did not want to chance aggravating his chronic pain, which felt like an intense burning sensation at the base of his neck and shoulders or a sharp pain at the base of his lower back.  The Veteran indicated that when he begins to experience the intense pain, it felt like a sharp nerve pain that limited his range of motion and ability to do his full range of duties at work.  He also had to stop doing side computer work for his sole proprietor computer consulting company.  

Diagnostic Code 5010 provides that arthritis due to trauma is to be rated as degenerative arthritis.  Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation is merited for x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent evaluation is merited for x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Under 38 C.F.R. § 4.59, painful motion is an important factor of disability from arthritis and actually painful joints are entitled to at least the minimum compensable rating for the joint.

Disabilities of the spine (other than IDS when evaluated on the basis of incapacitating episodes) are to be rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2015).  These criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine, and they "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. 51, 454 (Aug. 27, 2003).  Any associated objective neurologic abnormalities including, but not limited to, bowel or bladder impairment, are to be rated separately from orthopedic manifestations under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1) (2015). 

In pertinent part, the General Rating Formula for Diseases and Injuries of the Spine provides ratings in excess of 20 percent for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine (30 percent); unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine (40 percent); for unfavorable ankylosis of the entire thoracolumbar spine (50 percent); and for unfavorable ankylosis of entire spine (100 percent).  38 C.F.R. § 4.71a.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992). 

38 C.F.R. § 4.71a , Note (2) provides that for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. See also Plate V, 38 C.F.R. § 4.71a (2015). 

Under the criteria governing disabilities of the lumbar spine, IDS is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IDS Based on Incapacitating Episodes.  This formula provides ratings in excess of 20 percent for IDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months (40 percent); and for IDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months (60 percent).  38 C.F.R. § 4.71a (2015).  An incapacitating episode is defined as a period of acute signs and symptoms due to IDS that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Note (1) (2015).

The medical evidence in this case consists entirely of VA treatment records and several VA examination reports.  The Board notes that private treatment records submitted by the Veteran in January 2010 all pre-date the time frame being considered in whether the Veteran is entitled to ratings in excess of 20 percent for his cervical spine and thoracolumbar spine disabilities.  

VA internal medicine attending notes dated in January 2008, August 2008 and October 2009 contain an assessment of chronic neck and back pain, functional with the Elavil and Tylenol 3.  

The Veteran underwent a VA examination in February 2009.  His claims folder was not available for review.  The Veteran was still working tending a drawbridge at the time of the exam.  In regards to his cervical spine, the Veteran reported that since 2005, his neck had been getting worse.  He stated that he had some numbness in his left hand and he noticed a tremor in his left hand.  The Veteran reported that in sitting doing his bridge tending, he does not have a chair with a back to rest his neck and back and it gets sore.  He stated that this had been more so lately.  The Veteran reported that he was able to do his activities of daily living and his job, but that unless he has a proper chair, it is hard on his neck.  He reported taking the occasional aspirin if this is severe and indicated that he had taken Vicodin.  The Veteran denied that the pain radiated.  In regards to his lumbar spine, the Veteran reported that he had pain in his lower back that went down his left leg to his foot.  The Veteran indicated that he had some numbness on his left foot, but was unable to describe whether the pain was in the front, back, or side.  He indicated the pain went down and that he had numbness on the lateral side of his left foot.  The Veteran reported that he was able to do his activities of daily living and he stated that on cold days, he had flare-ups.  The Veteran denied incapacitating episodes, hospitalizations, and surgeries over the past year.  He stated that he took aspirin and sometimes Vicodin for the pain in his back.  He was able to walk a mile and denied the use of assistive devices.  The Veteran also reported that he was able to function in his usual occupation.  

Physical examination of the cervical spine at the time of the February 2009 VA examination revealed forward flexion and extension to 40 degrees; and left and right lateral flexion to 35 degrees.  The Veteran reported that on tilting to the right, it was uncomfortable when he got to about 25 degrees.  On left and right lateral rotation, he had about 70 degrees, with discomfort on the right at 60 degrees.  After three repetitions of his range of motion of the cervical spine, there was no decrease in range of motion due to pain, fatigue, weakness, or lack of endurance.  On sensory examination, the Veteran had very good sensory perception to monofilament and sharp and dull to both his hands and arms.  He also had full range of motion of his arms and his hands.  The examiner noted that there was no evident tremor of his left hand during the examination.  X-ray of the cervical spine contained an impression of normal cervical spine.  The February 2009 VA examiner provided a diagnosis of some traumatic and degenerative arthritis of the cervical spine with increased symptoms since last exam.  

Physical examination of the lumbar spine at the time of the February 2009 VA examination revealed that the Veteran walked in a normal fashion and normal gait.  He was able to balance while taking his trousers off.  Range of motion testing revealed forward flexion to 85 degrees, extension to 25 degrees, left and right lateral flexion to 25 degrees, and left and right lateral rotation to 25 degrees.  The Veteran denied any particular pain in doing these ranges of motions.  After three repetitions of range of motion of the lumbar spine, there was no decreased range of motion due to pain, fatigue, weakness, or lack of endurance.  On sensory examination, the Veteran had good perception to monofilament and to sharp and dull on both his lower legs and feet.  Reflexes were equal and active.  He had strong right and left legs.  X-ray of the lumbar spine contained an impression of minimal spondylosis.  The February 2009 VA examiner provided a diagnosis of minimal spondylosis of lumbosacral spine with history of back strain.  The examiner also noted traumatic arthritis and degenerative arthritis of the lumbosacral spine with more discomfort and symptoms than the previous exam.  

A June 2011 VA physical medicine rehab consult note documents that the Veteran was referred for acupuncture due to low back pain.  He reported constant pain in his right low back and sometimes pain in his mid low back.  When asked if he had pain in his left low back, he indicated he could not say.  Since the 1990s, he had had intermittent pain going down the left posterior thigh and leg to his toes, but could not specify which toes.  When asked what activities may precipitate this pain, the Veteran indicated that performing sex may result in this pain.  When he had this pain, he would also get numbness of his left toes.  Lower extremity strength was okay.  The Veteran noted that his back got stiff but that he had control of his bladder and bowel.  Pain varied from 5/10 up to 9/10.  Low back pain was increased if he sat without a good lumbar support and also increased with standing, bending, and doing activities at work.  There was no change with walking.  He used a heated massage chair.  He had tried acupuncture once (using suction cups without needles) without benefit.  He had not had a spinal injection and was not interested in getting one.  He had seen a physical therapist and was doing some of his back exercises.  A TENS unit did not help.  The examiner reported that the Veteran had had several lumbar spine x-rays, the last in 2009.  The lumbar spine showed minimal osteophyte formation at L2-L3 and L4; vertebral bodies otherwise normal; pedicles intact; no signs of compression; no disc space narrowing; no prior studies.  The impression was minimal spondylosis.  Physical examination revealed that the iliac crests appeared level.  The spine appeared fairly straight when viewed from behind.  There was tenderness in the right low back paraspinal muscles but no tenderness in the buttocks or over the greater trochanters.  Trunk forward flexion was to 80 degrees.  Extension was to 25 degrees, which felt better.  Lateral flexion was to 25 degrees and rotation was to 20 degrees.  Sitting straight leg raising was negative.  Lower extremity alignment appeared okay.  Muscle development appeared symmetric.  Hip passive range of motion was without pain.  There was diffuse giving way when doing manual muscle testing.   The Veteran was able to get up on his heels and toes.  Patellar and Achilles reflexes were 2 with toes down going.  There was no ankle clonus; lower limb pinprick sensation was intact; and gait was independent.  The impression was chronic low back pain and possible intermittent left radicular symptoms.  The Veteran decided not to proceed with acupuncture.  

In November 2011, the Veteran reported that his current pain medications were no longer as effective for him.  He was assessed with chronic back and neck pain.  After discussion, it appeared the current medications were not working well any more.  Long-acting medication was determined to be a good option, but current usage of codeine (15 mg daily on average) did not indicate a need for this yet.  The Veteran was switched to Vicodin.  See general medicine clinic note.  

A June 2012 VA general medicine clinic note documents that the Veteran reported that when he was put on Vicodin, he did find it beneficial over Tylenol since he was taking more Tylenol without help and one pill of Vicodin in the morning would last him through his work of six hours at least.  He denied any side effects.  Physical examination revealed leg raise to 60 degrees bilaterally limited by back pain, motor and reflex testing was normal and there was no foot drop.  Range of motion of the neck was near full and there was no spinal tenderness to palpation.  

A January 2013 VA general medicine clinic note documents that the Veteran reported that he stopped taking narcotics for back pain even though it would really help him function because of concern of using it when he is not supposed to as bridge controller.  He had been only taking Tylenol even though it did not help too much.  Physical examination revealed that the Veteran was often adjusting his posture while sitting because of back/neck discomfort.  There was no spinal tenderness to palpation and range of motion of the neck was intact.  

A December 2013 VA general medicine clinic note documents that the Veteran continued to complain of back pain but did not want to sign any opioid agreement as he viewed it as signing over his rights.  He would rather suffer through it; however there were days in the last few months when it was so bad that he could barely get out of house to go to work.  He also voiced poor sleep with frequent awakenings partly from pain, but he admitted to not wearing his cpap regularly.  Physical examination of the extremities revealed leg raise to 45 degrees was limited by back pain, but no foot drop.  Reflexes were 2+ and there was grossly normal sensation to light touch.  

A September 2014 VA general medicine clinic note documents that the Veteran reported doing okay.  He indicated that he was not taking any over-the-counter medication but that if his lower back pain got too bad, he may take Vicodin.  

The Veteran underwent a back (thoracolumbar) Disability Benefits Questionnaire (DBQ) in April 2015, at which time his claims file was reviewed.  The diagnosis given was residuals of a lumbar spine post whiplash injury.  The diagnoses associated with this condition included degenerative spondylolisthesis and radiculopathy, both diagnosed at the time of the examination.  The Veteran reported that his symptoms had been gradually getting worse since 2010 and that he had been having constant pain in the left lower extremities and tingling and numbness.  He also reported that flare-ups impacted the function of the back in the form of pain in the back with prolonged walking and standing and that he had functional loss or functional impairment in the form of being unable to walk or stand for prolonged periods due to pain in the back.  Range of motion testing revealed forward flexion to 65 degrees, extension to 25 degrees, right and left lateral flexion to 25 degrees and right and left lateral rotation to 25 degrees.  The Veteran was able to perform repetitive use testing and there was no additional limitation in range of motion after repetitive use testing.  There was no localized tenderness or pain on palpation of the joints/soft tissues and no guarding or muscle spasm of the thoracolumbar spine.  Gait and spinal contour were normal.  The examiner also reported that the Veteran had less movement than normal; pain on movement; interference with sitting; and interference with standing.  There was an additional five degree loss on forward flexion, extension, bilateral lateral flexion, and bilateral lateral rotation during flare-ups or when the joint is used repeatedly over time, but no functional loss during flare-ups or when the joint is used repeatedly over time.  Muscle strength testing was normal and there was no ankylosis.  Deep tendon reflexes were hypoactive on the bilateral knee and bilateral ankle.  Sensory examination was normal on the bilateral upper anterior thigh (L2), the right thigh/knee (L3), the right lower leg/ankle (L4/L5/S1) and the right foot/toes (L5); it was decreased on the left thigh/knee (L3), the left lower leg/ankle (L4/L5/S1) and the left foot/toes (L5).  Position sense, vibration sense, and cold sense were all normal, bilaterally.  Straight leg raising test was negative on the right and positive on the left.  It was also noted that the Veteran had radicular pain due to radiculopathy, which the examiner noted was constant, at times excruciating, in the left lower extremity of mild severity; paresthesias and/or dysesthesias in the left lower extremity of mild severity; and numbness in the left lower extremity of mild severity.  The nerve root involved was the left sciatic nerve.  There were no other objective neurologic abnormalities or findings associated with the thoracolumbar spine condition.  The examiner specifically noted that the Veteran did not have IDS of the thoracolumbar spine.  It was also noted that the Veteran used a brace constantly for back support.  Imaging studies of the thoracolumbar spine showed arthritis, spondylosis and minimal spondylolisthesis L5-S1, but no vertebral fracture.  The examiner also reported that the Veteran's thoracolumbar spine condition impacted his ability to perform any type of occupational task, specifically noting that he could only perform light physical and sedentary tasks due to his diagnosis.  In conclusion, the VA examiner reported that the Veteran had decreased range of motion with pain on movements, likely due to degenerative changes in the lumbar spine; signs and symptoms of left lower extremity radiculopathy; and that recent x-ray with evidence of spondylosis and minimal spondylolisthesis L5-S1 and signs of left sciatica are likely due to progression.  

The Veteran also underwent a neck (cervical spine) DBQ in April 2015, at which time his claims file was reviewed.  The diagnosis given was residuals of a cervical spine post whiplash injury.  The Veteran reported that he had been having pain, stiffness and muscle spasms in the neck, which caused difficulty in moving the neck easily.  He also reported that flare-ups impacted the function of the cervical spine in the form of pain in the neck with repetitive movements such as right to left and up and down.  The Veteran also reported having functional loss or functional impairment of the cervical spine in the form of being unable to do repetitive movements due to pain.  Range of motion testing revealed forward flexion to 30 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees, and right and left lateral rotation to 70 degrees.  The Veteran was able to perform repetitive-use testing and there was no additional limitation in range of motion after repetitive-use testing.  The examiner noted that there was mild diffuse tenderness on the cervical spine, but no guarding or muscle spasm of the cervical spine.  Gait and spinal contour were normal.  The examiner also reported that the Veteran had less movement than normal and pain on movement.  There was an additional five degree loss on forward flexion, extension, bilateral lateral flexion, and bilateral lateral rotation during flare-ups or when the joint is used repeatedly over time, but no functional loss during flare-ups or when the joint is used repeatedly over time.  Muscle strength, reflex, and sensory testing were normal and there was no ankylosis.  There was no radicular pain or any other subjective symptoms due to radiculopathy and no objective neurologic abnormalities or findings associated with the cervical spine condition.  The examiner specifically noted that the Veteran did not have IDS of the cervical spine and that he did not use any assistive devices.  Imaging studies of the cervical spine did not document arthritis and there was no vertebral fracture.  The examiner did note that a November 2000 MRI of the cervical spine had showed straightening of the normal cervical lordosis, but was otherwise unremarkable.  The examiner also reported that the Veteran's cervical spine condition impacted his ability to perform any type of occupational task, specifically noting that he could only perform light physical and sedentary tasks due to his diagnosis.  

The Veteran also underwent a shoulder and arm DBQ in April 2015, at which time his claims file was reviewed.  The diagnosis given was bilateral shoulder strain.  The Veteran reported functional loss or impairment in the form of being unable to lift heavy objects or do overhead movements due to shoulder pain.  The Board notes at this juncture that only the findings related to the left shoulder will be discussed, given that the left shoulder was originally part of the service-connected cervical spine disability.  Range of motion testing revealed left shoulder flexion to 150 degrees, left shoulder abduction to 120 degrees, left shoulder internal rotation to 90 degrees, and left shoulder external rotation to 80 degrees.  The examiner noted that the decreases in range of motion were caused by pain, which limited the Veteran's ability to do overhead movements.  The examiner also noted that pain during flexion, abduction, and external rotation caused functional loss and that there was evidence of pain with weight bearing.  The Veteran was able to do repetitive-use testing without change in range of motion; the examiner noted that the examination neither supported nor contradicted the Veteran's statements describing functional loss with repetitive use over time.  The examiner also noted that pain would significantly limit functional ability with repeated use over a period of time.  The Veteran reported left shoulder flare-ups that occurred daily, of mild severity, lasting one to two hours; the examiner noted that the examination neither supported nor contradicted the Veteran's statements describing functional loss during flare-up.  The examiner also noted that pain would significantly limit functional ability with flare ups.  The examiner noted that less movement than normal and pain were contributing to functional loss.  Muscle strength testing was normal and there was no ankylosis.  There was no shoulder instability, dislocation or labral pathology suspected; no clavicle, scapula, acromioclavicular joint, or sternoclavicular joint condition suspected; and no loss of head, nonunion, or fibrous union of the humerus.  No assistive devices were reported.  The examiner concluded by stating that the Veteran had mild decrease in range of motion with pain on movements in his left shoulder likely due to strain and that there was insufficient evidence to support the fact that the Veteran's current shoulder strain was a result of his service-connected cervical spine condition.  

In a June 2015 addendum to the April 2015 DBQ, it was concluded that the Veteran's "shoulder pain" is more likely his personal perspective on muscular strain issues most likely related to his neck and chronic pain involving supporting musculature of that area versus primary shoulder pathology.  It was also noted that x-rays of the shoulders have been repeatedly normal over the course of years.  

The preponderance of the evidence of record does not support the assignment of a rating in excess of 20 percent for traumatic degenerative arthritis of the cervical spine.  The Board acknowledges the Veteran's subjective complaints related to his neck, to include chronic pain (which he described as a burning sensation at the base of his neck and shoulders), trouble sleeping due to poor head support, the need for medication, and trouble completing home projects, and finds his assertions both competent and credible.  In order to merit the assignment of the next highest (30 percent) rating under the General Rating Formula for Diseases and Injuries of the Spine, however, forward flexion of the cervical spine must be limited to 15 degrees or less, or there must be evidence of favorable ankylosis of the entire cervical spine.  The Veteran's cervical spine does not have ankylosis.  See VA treatment records; VA examination reports.  Moreover, at worst, his cervical spine flexion has been limited to 30 degrees, which is 15 degrees more than the minimum needed to support a 30 percent rating.  See April 2015 neck DBQ; see also VA treatment records; VA examination reports.  For these reasons, a rating in excess of 20 percent under the General Rating Formula for Diseases and Injuries of the Spine is not warranted for traumatic degenerative arthritis of the cervical spine.

Nor is a rating in excess of 20 percent warranted for the Veteran's cervical spine disability under the Formula for Rating IDS Based on Incapacitating Episodes.  This is so first because the Veteran does not have IDS of the cervical spine and, second, because even assuming he did, there is no evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  The Board acknowledges the Veteran's assertions of flare ups of neck pain and problems that impact the function of his neck, as well as his contention that he lost time from work as a result of his neck disability.  The Veteran does not contend, however, nor does the evidence show, that any such flare up or time lost from work required bed rest prescribed by a physician and treatment by a physician, which is the definition employed for an "incapacitating episode."  See VA treatment records; VA examination reports.

Given the fact that the Veteran's original cervical spine disability included left shoulder pain, the Board has considered the Veteran's complaints involving his left shoulder in determining whether he is entitled to a rating in excess of 20 percent for his cervical spine disability.  The February 2009 VA examiner specifically noted normal sensory examination of the Veteran's left hand and arm, as well as full range of motion of his left hand and arm, and did not see any objective evidence of the reported left hand tremor.  The April 2015 VA examiner noted a decrease in range of motion due to pain, which limited the Veteran's ability to do overhead movements, and that there was evidence of pain with weight bearing, but concluded that the Veteran's chronic shoulder pain involved the supporting musculature of the area of his neck rather than a primary shoulder pathology, while noting that x-rays of the left shoulder had been normal over the course of years.  Given the April 2015 VA examiner's determination that the left shoulder complaints involved the muscles surrounding the Veteran's neck rather than separate pathology, a rating in excess of 20 percent for the service-connected for traumatic degenerative arthritis of the cervical spine based on complaints involving the left shoulder is not warranted.  

Consideration has been given to any functional impairment and any effects of pain on functional abilities due to the Veteran's service-connected neck disability.  The Board acknowledges the subjective complaints of pain made throughout the course of the Veteran's claim, as well as the objective evidence of pain during range of motion testing at the time of the April 2015 VA examination and the April 2015 VA examiner's determination that the Veteran would have a five degree loss on all ranges of motion during flare-ups or when the joint was used repeatedly over time.  The Board acknowledges this finding, as well as the Veteran's reported difficulties at his job.  Pain alone, however, is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case it does not.  More specifically, there was no evidence of decreased range of motion with repetitive range of motion testing of the cervical spine during the February 2009 and April 2015 VA examinations and even taking into account the April 2015 VA examiner's determination that the Veteran would have a five degree loss on all ranges of motion during flare-ups or when the joint was used repeatedly over time, the Veteran would still be able to forward flex his cervical spine to 25 degrees, which is 10 degrees shy of the amount needed to support a 30 percent rating under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  Moreover, the February 2009 VA examiner noted the absence of fatigue, weakness, fatigability or lack of endurance after repetitive use testing of the cervical spine and the April 2015 VA examiner specifically noted the absence of functional loss of the cervical spine during flare-up or when used repeatedly.  In light of the foregoing, the Board finds that a rating in excess of 20 percent for the Veteran's service-connected neck disability is not warranted based on functional impairment.  38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca, 8 Vet. App. at 204-06.

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the cervical spine disability warranted a higher rating.  See Hart, 21 Vet. App. at 509-510.  

The Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim for a rating in excess of 20 percent for the cervical spine disability.

The preponderance of the evidence of record is also against a finding that the Veteran is entitled to a rating in excess of 20 percent for thoracolumbar spine spondylosis.  The Board acknowledges the Veteran's subjective complaints related to his back, to include pain, trouble sleeping, the need to double his pain medication, and that pain had affected his home and work life, and finds his assertions both competent and credible.  In order to merit the assignment of the next highest (40 percent) rating under the General Rating Formula for Diseases and Injuries of the Spine, however, forward flexion of the thoracolumbar spine must be limited to 30 degrees or less, or there must be evidence of favorable ankylosis of the entire thoracolumbar spine.   There is no indication that the Veteran's thoracolumbar spine was ankylosed at any time during the appellate period.  See VA treatment records; VA examination reports.  Moreover, at worst, his thoracolumbar spine flexion was limited to 65 degrees, which is 35 degrees more than the minimum needed to support a 40 percent rating.  See April 2015 VA examination report; see also VA treatment records; VA examination reports.  For these reasons, a rating in excess of 20 percent under the General Rating Formula for Diseases and Injuries of the Spine is not warranted percent for thoracolumbar spine spondylosis.

Nor is a rating in excess of 20 percent warranted for the thoracolumbar spine disability under the Formula for Rating IDS Based on Incapacitating Episodes.  This is so first because the Veteran was not noted to have IDS of the thoracolumbar spine, and, second, because even assuming he did, there is no evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  The Board acknowledges the time lost from work as reported by the Veteran.  The Veteran does not contend, however, nor does the evidence show, that any time lost from work as a result of his thoracolumbar spine disability required bed rest prescribed by a physician and treatment by a physician.  See VA treatment records; VA examination reports.

Consideration has been given to any functional impairment and any effects of pain on functional abilities due to the Veteran's service-connected thoracolumbar spine disability.  The Board acknowledges the subjective complaints of pain made throughout the course of the Veteran's claim, as well as the objective evidence of pain during range of motion testing at the time of the April 2015 VA examination and the April 2015 VA examiner's determination that the Veteran would have a five degree loss on all ranges of motion during flare-ups or when the joint was used repeatedly over time.  The Board acknowledges this finding, as well as the Veteran's reported difficulties at his job.  It notes again, however, that pain alone, however, is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell, 25 Vet. App. at 36-38.  The Board also notes again that pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case it does not.  More specifically, there was no evidence of decreased range of motion with repetitive range of motion testing of the thoracolumbar spine during the February 2009 and April 2015 VA examinations and even taking into account the April 2015 VA examiner's determination that the Veteran would have a five degree loss on all ranges of motion during flare-ups or when the joint was used repeatedly over time, the Veteran would still be able to forward flex his thoracolumbar spine to 60 degrees, which is 30 degrees more than the amount needed to support a 40 percent rating under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  Moreover, the February 2009 VA examiner noted the absence of fatigue, weakness, fatigability or lack of endurance after repetitive use testing of the thoracolumbar spine and the April 2015 VA examiner specifically noted the absence of functional loss of the thoracolumbar spine during flare-up or when used repeatedly.  In light of the foregoing, the Board finds that a rating in excess of 20 percent for the Veteran's service-connected thoracolumbar spine disability is not warranted based on functional impairment.  38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca, 8 Vet. App. at 204-06.

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the cervical spine disability warranted a higher rating.  See Hart, 21 Vet. App. at 509-510.

The Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim for a rating in excess of 20 percent for the thoracolumbar spine disability.

Associated Abnormalities

The Board has also considered whether the Veteran's service-connected cervical and thoracolumbar spine disabilities manifest any associated objective neurologic abnormalities so as to warrant a separate rating under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Note (1).  Service connection has been established for radiculopathy of the left lower extremity with a 10 percent evaluation pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520 effective April 20, 2015, the date of the April 2015 back (thoracolumbar) DBQ.  See June 2015 rating decision.  The Board must determine whether the separate rating established in the June 2015 rating decision is warranted prior to April 20, 2015, and whether there are any other objective neurologic abnormalities associated with either the cervical or lumbar spine disabilities that warrant a separate rating. 

In regards to the cervical spine disability, the Veteran reported an intense burning sensation at the base of his neck and shoulders, see January 2010 statement; and left hand numbness and tremor, though he denied any pain radiating from his neck, at the time of the February 2009 VA examination.  Sensory testing in February 2009 revealed good perception to monofilament and sharp and dull to both hands and arms, and the examiner specifically noted the absence of objective evidence of left hand tremor.  In addition, at the time of the April 2015 DBQ, reflex and sensory testing was normal, there was no radicular pain or any other subjective symptoms due to radiculopathy, and there were no objective neurologic abnormalities or findings associated with the cervical spine condition.  

In regards to the thoracolumbar spine disability, the Veteran has consistently denied any bowel or bladder impairment and pain radiating into his right lower extremity, but reported pain in the lower back that went down his left leg to his foot, with some associated left foot numbness, at the time of the February 2009 VA examination; intermittent pain going down the left posterior thigh and leg to his toes at the time of the June 2011 VA physical medicine rehab consult; and constant pain in the left lower extremity with tingling and numbness at the time of the April 2015 DBQ.  While the Board acknowledges the assertions raised in regards to the left lower extremity, sensory examination prior to the April 2015 DBQ, was consistently normal.  More specifically, the Veteran had good perception to monofilament and to sharp and dull on both his lower legs and feet in February 2009; sitting straight leg raise was negative, patellar and Achilles reflexes were 2 with toes down going, and lower limb pinprick sensation was intact in June 2011; and although leg raise was limited in June 2012 and December 2013, motor and reflex testing at that time was normal and there was no foot drop, and sensation was grossly normal to light touch in December 2013.  Given the foregoing, the Board finds that the preponderance of the evidence does not support a finding that the Veteran had radiculopathy or any other neurological abnormality other than left lower extremity radiculopathy prior to the April 2015 back DBQ, when straight leg testing was positive on the left; sensory examination was decreased on the left thigh/knee, left lower leg/ankle, and left foot/toes; and when mild radicular pain to the left lower extremity was noted. 

In the absence of any objective medical evidence or a diagnosis related to neurological abnormality associated with either the Veteran's service-connected cervical or thoracolumbar spine disabilities other than the service-connected radiculopathy of the left lower extremity, the evidence of record does not support the assignment of any other separate rating.

Extraschedular Consideration

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

While the Board acknowledges the Veteran's assertions that he has functional loss as a result of his service-connected cervical and thoracolumbar spine disabilities, it finds that his cervical and thoracolumbar spine disability pictures are not so unusual or exceptional in nature as to render the 20 percent ratings assigned inadequate at any time during the period on appeal.  The Veteran's service-connected cervical and thoracolumbar spine disabilities are evaluated under the General Rating Formula for Diseases and Injuries of the Spine, the criteria of which is found by the Board to specifically contemplate the level of disability and symptomatology.  38 C.F.R. § 4.71a.  The Veteran's cervical and thoracolumbar spine disabilities are manifested by subjective and objective evidence of pain and limited motion.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the 20 percent disability ratings assigned.  Ratings in excess of 20 percent are provided for certain manifestations of a cervical and/or thoracolumbar spine disability, but the medical evidence of record did not demonstrate that such manifestations were present in this case.  The criteria for the 20 percent disability ratings assigned more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluations are adequate and no referral is required.

Other Considerations

Finally, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board acknowledges that the Veteran has reported missing numerous days from work as a result of his cervical and thoracolumbar spine disabilities, and that neck and back pain has affected his work.  He has not indicated, however, that he is not employed as a result of his cervical or lumbar spine disability.  In the absence of such a history, or other competent evidence suggestive of unemployability due to either the cervical or thoracolumbar spine disability, the Board finds Rice is inapplicable.  See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

A rating in excess of 20 percent for traumatic degenerative arthritis of the cervical spine is denied.  

A rating in excess of 20 percent for thoracolumbar spine spondylosis is denied.  



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


